          Case 1:21-cv-04675-UA Document 2 Filed 05/25/21 Page 1 of 32




 Palani Karupaiyan,                                IN THE UNITED STATES DISTRICT COURT
 Vs                                                FOR THE SOUTERN DISTRICT COURT
                                                   NEW YORK
 1)Experis IT
 2) ManpowerGroup
                                                   Docket # 20-cv-1305
 3)Jonas Prising, individually and in his
 official capacity as Chairman, CEO of the
 ManpowerGroup

 4) Samantha Moore, individually and in
 her official capacity as Recruiting Lead of
 the Experis IT



                                     COMPLAINT -refile

Plaintiff Palani Karupaiyan (“Plaintiff” or “Mr. Karupaiyan”,” Karupaiyan”) pro se, files this

Complaint and Jury Demand against Defendant(s) Experis IT (“Experis”), Samantha

Moore, (“Moore”) individually and in her official capacity as Recruiting Lead of the

Experis IT, ManpowerGroup, Jonas Prising individually and in hiw official capacity as

Chairman, CEO of the ManpowerGroup. All defendants are collectively called

“Defendant(s)”


                                      INTRODUCTION

1.     This suit arises from Defendant’s decision to refused/failure to hire

job, Failure to accommodate my disability, Unequal terms and conditions of

my employment to Plaintiff, Favoring Foreigner employee to replace US citizen

employee, because of his Race, Color, gender, religion, Age, Disability, US

Citizenship, National of Origin, Favoring Foreigner employee to replace US

                                               1
         Case 1:21-cv-04675-UA Document 2 Filed 05/25/21 Page 2 of 32




citizen employee/favoring foreigner against US citizen in employment and

etc/more in violation of Title VII of the Civil Rights Act of 1964. (“Title VII”),

      The Age Discrimination in Employment Act (ADEA),

      The Americans with Disabilities Act (ADA) and its amended,

       U.S.C. § 1324b (Immigration and Nationality Act (INA)),

      Racketeer Influenced and Corrupt Organizations Act-Rico

      Sarbanes–Oxley Act of 2002,

      New York Human Rights Law (NYHRL),

      The New York City Human Rights Law (NYCHRL),

      42 U.S.C. §§ 1981-1995 (section 1981).

      Civil Rights Act of 1991 (Section 1981)

      Genetic Information Discrimination act (Gina)

      Racketeer Influenced and Corrupt Organizations Act-Rico,NY-
      rico,NJ-rico (RICO, NY/NJ RICO REFERED AS RICO)
      Sarbanes–Oxley Act of 2002,
      False Claims Act (fca), NY-false claim act (Ny-fca), New jersey False
      claim act (NJ-fca)
      Immigration Reform and Control Act of 1986 (IRCA)
      CHILD SUPPORT ENFORCEMENT-18 U.S.C. § 228
      18 U.S.C. § 1956, money laundering law. 18 U.S.C. § 1957
      18 U.S.C. § 1960: Money Transmitters
      The IRS Whistleblower Law, Taxpayer First Act (TFA) ,26 U.S.C. §
      7623(d)
      26 U.S. Code § 7201.Attempt to evade or defeat tax 26 U.S.C. § 7203

      and § 7206(1)


                                          2
             Case 1:21-cv-04675-UA Document 2 Filed 05/25/21 Page 3 of 32




        These acts are hereafter referred as plaintiff claimed acts.


        2.      Plaintiff have 20+ yrs experience with full stack developer skills i.e

Plaintiff has end to end and top to bottom needed of software development

experience. More than 25 skills certifications such as MCTS,MCP,MCPD, Ocp 8i,

Ocp 9i, ocp10g,OcP 11g, SAP Hana In Memory (BI/DW) certification, SAP

mobile certification, and ToGAF architect certification. Im in the Plan of doing

PMP – Project Management Professional. Full-stack experience and professional

certification mean, plaintiff can alone take responsibility software development

from end-end (start to finish) and deliver the software timely manner. Multiple

projects I have delivered on time or ahead of time.

3.      Since Feb 2015 to Oct 2017, Plaintiff worked with Dept of Education, New

York City (DOE) , plaintiff successfully delivered 5+ projects and I completed

them timely manner or ahead of scheduled time. Plaintiff alone worked in projects

end to end including Architecting, worked with another team member and for

delivering theirs task on timely manner or ahead of scheduled time.

     4. Plaintiff filed the original complaint in 2019 with forma pauperis. Multiple attempts,

        Multiple media/way US Marshal service was trying to serve the complaint but they were

        not able to serve because i) they operate letter box office at 99 Park Ave Suite 920, New

        York, NY 10016 to evade tax including payroll tax/money laundering. Ii) Having

        letterbox office at NY city and work from remote/home and did not put any request to



                                                 3
            Case 1:21-cv-04675-UA Document 2 Filed 05/25/21 Page 4 of 32




         letter forwarding. Defendants secretly hiding to avoid US Marshal service to serve the

         complaint to them.

      5. I called few private process server to serve the summon/complaint to the defendant, the
         private process agency are deny my request due to corona virus.


      6. Due to progressing disability, my genetic malformation stitus inversus totalis was serious

         risk, was not able to serve the defendants so time barred for any and all claims of plaintiff

         against the defendants.

      7. Even though plaintiff is entitled to depend the US Marshal service to serve the

         complaint, plaintiff put his own effort to serve the complaint to the defendants Experis

         thru USPS, email, facebook/twitter but the defendants did not appear to District Court or

         acknowledged my complaints. This is contempt of court.

      8. Because of EEOC and its proceeding with defendants tricked the plaintiff to timely issue

         right to sue letter, because defendants were absent/disappeared, unable to serve the

         complaint by USMS/Plaintiff, none of the claims of plaintiff against the defendants were

         time barred.

      9. For this re-filing complaint, the defendants did not appear after serving, I will keep this

         court permission to file default judgment timely manner against the defendants including

         unbailable warrants with 20yrs jailing contempt of court, money laundering for Ms

         Moore and Mr Jonas Prising, CEO, of ManpowerGroup and Experis.

                                              PARTIES

10.      Plaintiff Palani Karupaiyan is a 48-year-old. Since Jun 2018 I had apartment

is evicted exhibit(a) and unable to secure any stable resident/apartment now.

Exhibit(b). I will keep this Court permission for using my email id

                                                   4
         Case 1:21-cv-04675-UA Document 2 Filed 05/25/21 Page 5 of 32




palanikay@gmail.com for communication with defendant(s) and Court. I will

receive copy of order thru my email palanikay@gmail.com from this Court. I have

signed a consent form for Electronic Service. Exhibit (c).


11.    Plaintiff belong to Tamil speaking ethnicity, Black race/color, male

age 50, hindu religion. English is not primary language to the plaintiff.

Plaintiff was schooled in native Tamil language which is oldest and longest

surviving classical language. Native language name of Plaintiff is pazhani

as signed


12.    Working as software engineer/professional is only source of income

to the plaintiff.


13.    Experis has offshore development center in India for the software

development on behalf them and for their business/IT development partner

in United States.


14.    Experis IT is specialized expertise in developing software in IT,

Engineering, software engineering, bodyshopper in Information

technology(IT)/software, placing temp employee in software/IT,

outsourcing the US corporate software development to their offshore

development center in India. They precisely deliver in-demand talent for

                                         5
        Case 1:21-cv-04675-UA Document 2 Filed 05/25/21 Page 6 of 32




mission-critical positions, enhancing the competitiveness of the

organizations and people we serve. They also apply our expertise to

provide a suite of proven workforce solutions that improve our clients'

productivity, efficiency and cost containment. Experis do not do any

business in India with any Indian corporation or any type of clients.

15.   Experis has framework to help and outsource the US corporation’s

software development to India and for evade the payroll tax and for

money laundering purpose. Theses US corporations are the client/IT

development, business partners to Experis.

16.   Experis is a dedicated business unit of ManpowerGroup a third

ranked world leader in employment services for more than 60 years, and a

recognized pioneer in the industry. ManpowerGroup is fortune 500

company and revenue of more than $21 billion per year. The grow is kept

on going up.


17. Defendants have off-shore development center in India for the
outsourced project from USA.
18. ManpowerGroup and Experis’ business address is 99 Park Ave, 6th
floor, NYC, NY 10016 . Both share the same address and CEO.
19. Experis and ManpowerGroup are single integrated employer/potential
employer to the plaintiff. s
20. ManpowerGroup doing business in the name of Right Management
which provide workforce solutions.




                                      6
            Case 1:21-cv-04675-UA Document 2 Filed 05/25/21 Page 7 of 32




21.  Samantha Moore (Moore) is work with her official capacity as Recruiting
Lead of Experis IT. Ms Moore is middle age American white women with
Christian.

22.  Where ever in the complaint/pleading Experis is referred, it also referred
ManpowerGroup as well.

23.      Jonas Prising is European, European origin       and white color and race.

24.   Experis, ManpowerGroup, Ms Moore, Mr Prising are (collectively) referred as
defendants.

25.    Experis work on Federal contracts, many states and local city contracts. Also
Experis has software development/ software implementation contract with many fortune
500 US corporations. Experis help US corporations offshore IT develop to evade the
payroll tax and money laundering.

26.   Experis does not develop/implement software business in India for the Indian
business or Indian Govts, Indian local govts.

27.  Experis have letter box office in few cities in India for cash delivery to the
managers who work in the US corporations, US software development contracts.

28.     Defendants were individually also benefited by preferring foreigner against US
citizen in the DOE contracts.

29.   Plaintiff is aggrieved person in his employment by the defendants/Experis’s
wrongdoings.

      30. During the recruitment process, Ms Moore told the plaintiff that Experis all staff
          work from home.




                                JURISDICTION AND VENUE

      31.        This Court has jurisdiction over the subject matter of this civil

         action pursuant to

      Title VII of the Civil Rights Act of 1964. (“Title VII”),

         The Age Discrimination in Employment Act (ADEA),

                                                7
      Case 1:21-cv-04675-UA Document 2 Filed 05/25/21 Page 8 of 32




   The Americans with Disabilities Act (ADA) and its amended,

    U.S.C. § 1324b (Immigration and Nationality Act (INA)) ,

   Racketeer Influenced and Corrupt Organizations Act-Rico

   Sarbanes–Oxley Act of 2002,

    New York Human Rights Law (NYHRL),

   The New York City Human Rights Law (NYCHRL),

   42 U.S.C. §§ 1981-1995 (section 1981).

   Civil Rights Act of 1991 (Section 1981)

32. Venue is proper in this District.




                                        8
             Case 1:21-cv-04675-UA Document 2 Filed 05/25/21 Page 9 of 32




                                             FACTS



   33.    Plaintiff has 20+ yrs experience with full stack developer skills. More

   than 25 skills certifications such as MCTS,MCP,MCPD, Ocp 8i, Ocp 9i,

   ocp10g,OcP 11g, SAP Hana In Memory (BI/DW) certification and ToGAF

   architect certification. Plaintiff is in the Plan of doing PMP- Project

   Management certification. Im 20 times more productive person than any average

   software engineers.

          34.    Plaintiff is skillful to work any software/database/reporting/

   bi/bw/ datawarehouse/ gui/.net/sql server/mobile software development

   /xamarin any and all tool used/need for enterprise business needed without

   previous experience or without proving training.

35. Mr Karupaiyan is born with Situs inversus Totalis (DNA level genetically disability).

36.Situs Inversus Totalis(“Situs”) is birth defect. Situs inversus is DNA level error

   and/or DNA mutation and/or Genetic Disorder.

37.Situs inversus Totalis is combination/includes 1.Dextrocardia, 2. Ambidextrous

   (Both handed), 3.Primary ciliary dyskinesia (PCD-lungs), also called immotile

   ciliary syndrome or Kartagener syndrome.

38.Primary ciliary dyskinesia (PCD), also called immotile ciliary syndrome or

   Kartagener syndrome, is a rare, ciliopathic, autosomal recessive genetic disorder

                                                9
           Case 1:21-cv-04675-UA Document 2 Filed 05/25/21 Page 10 of 32




   that causes defects in the action of cilia lining the respiratory tract (lower and

   upper, sinuses, Eustachian tube, middle ear), fallopian tube, and flagella of sperm

   cells. The phrase "immotile ciliary syndrome" is no longer favored as the cilia do

   have movement, but are merely inefficient or unsynchronized.

   Respiratory epithelial motile cilia, which resemble microscopic "hairs" (although

   structurally and biologically unrelated to hair), are complex organelles that beat

   synchronously in the respiratory tract, moving mucus toward the throat. Normally,

   cilia beat 7 to 22 times per second, and any impairment can result in poor

   mucociliary clearance, with subsequent upper and lower respiratory infection .

39.Situs Inverus Totalis is carry forward generation after generation in DNA/Gene

   level and most likely may appear after 5 generations.

40. Situs inversus Totalis is that whole body is mirror image of normal human being

   e.g when every human being has heart on left side, plaintiff have heart on right

   side. Appendicitis is located on right side, plaintiff has on left side

   (Dextrocardia). Internally further, for every one lungs cilia swipe up to clean the

   aged mucus, for plaintiff lungs cilia’s certain percentage swipe the mucus down (

   “PCD”, due to mirror image of body), as well the blood supplying to brain, taking

   blood out of brain mechanism is not formed properly as lungs cilia explained .


   41.    Plaintiff is suffering from diabetic with A1c 14+ where a1c 12 is extreme
   serious diabetic.


                                              10
           Case 1:21-cv-04675-UA Document 2 Filed 05/25/21 Page 11 of 32




42.    I have worked from Feb 2015 to Oct 2 2017 (on or around) with Dept of

Education , New York city, (DOE) on DOE’s Contractor Software development.

During my working time with DOE, the DOE’s contractor is changed. Experis

become contractor of DOE for IT and Software development service.


43. DOE had more than 60+ foreign software engineers were working in DOE
thru its contractors which were secretly by Experis. They had illegal secrete deal
with DOE mangers.

44.    Between Jun 2017 to Dec 2017, When DOE’s contractor is changed, most

of the foreign software engineers were recruited (switched) by Experis and

continues working with DOE without losing a day work or losing a day income.

45.    When I asked other DOE contract foreign employees who is the contractor

they continues to work with DOE, they gave me the Mrs Moore’s (Experis) contact

details.

46.    On Sep 2017, multiple times I called Moore and requested her to recruit me

to work with DOE on Experis’ contract. Mrs Moore took my resume and asked my

linked in profile as she needed. I also provided my linked=in profile to Ms Moore

as she needed.


47.    On Sep 2017, Talked to Moore that there was a mobile development contract

job opened with DOE , Mrs Moore replied me that she wanted to employ Sreyashi

Chatterjee because Mrs Chatterjee is young (30 yrs old) foreign national women in

                                         11
        Case 1:21-cv-04675-UA Document 2 Filed 05/25/21 Page 12 of 32




the job and Chatterjee was employed. Until today this young foreign national

women is working with DOE.


48.   On or around Oct 04 2017, again I talked Mrs Moore when there was two

more position opened. Exhibit (d). Also I explained to Mrs Moore that since Oct 2

2017 my contract with DOE is over and Im unemployed and im available to take

the job immediately. Im suffering from diabetic, lung defect and need to work so I

can take care of the diabetic illness and I need to pay child and family support

enforced. I was replied by Mrs Moore that she wanted to employee Kadhar(Kadar)

and Sapna who were h1b work permit visa holder with age of 30. Because of

Sapna is young white color foreign national woman Mrs Moore wanted Sapna to

work in DOE. Because of Kadhar Patten is young white color muslim man foreign

national and Because of the DOE’s contract co-ordinator Ali Rajpattiy and DOE’s

Tech lead Asiz Ali Khan were Muslim, Mrs Moore wanted to employee Muslim

Kadhar with DOE contract so she will not be able to provide me that job because

she need to favor Ali and Asif because Plaintiff is Hindu religion and Indian origin.


49.    In the recruitment process conversation, Ms Moore told that she heard from

Asiz and Ali that I complaint to them that previous DOE contractor did not pay

plaintiff timely so Ms Moore will not recruit me for DOE software jobs




                                         12
         Case 1:21-cv-04675-UA Document 2 Filed 05/25/21 Page 13 of 32




50.     In this employment recruitment process Mrs Moore called Kadhar and

Sapna were incumbents which is not correct and they are not permanent employee

of DOE but they are contract employee with foreigner work permit. There two

foreign national still today they are working with DOE’s contract thru Experis.

For the fraudulent purpose and deny my employment, Ms Moore said untrue about

Kadar, Sapna employment status.


51.     Asif Ali Khan, Ali Rajpattiy were muslim and Pakistani origin and white

skin.


52.     India is majority Hindu Religion County. Pakistan is officialy Muslim

county. Since 1947 freedom from British colony, both country has border

problem/political problem and had many wars which were won by India.


53.     On Oct 05 2017, I talked to Mrs Moore about two more position with DOE.

Exhibit(e) and she told that she should employed me in one of these jobs which

was denied to me.s



54.     Sapna is Marathi speaking ethnicity and Kadar is Telegu speaking ethnicity.


55.     On or around second week of Nov 2017, I called Mr Moore and asked to

provide me one of the job of Sapna, kadar, chatterjee positions because Im need

                                         13
        Case 1:21-cv-04675-UA Document 2 Filed 05/25/21 Page 14 of 32




job to take care of diabetic and I need to pay child support. She told me that Im

sick old black Indian and go back to India to work in the offshore development.

When I told Ms Moore that I need job from DOE/Experis to pay child and family

support otherwise family court should jail me, she replied me that Experis did not

work for the best interest of any US citizen or family court and told me to go to

hell. Also Moore told that any stupid sign the child support order why should

Experis honor it.

      When Ms Moore told me to go back to India to work on offshore

development, I asked Ms Moore why there is a offshore development, she replied

that for the purpose of payroll tax evasion/Money laundering against United states

the Experis has offshore development center.

      Also Ms Moore told me that If I look job with Experis in this country she

should the heck out my kids and endanger them, go back to India to work in

offshore development.

56.   During the recruitment process, I told Ms Moore that Im 20 time efficient in

software development life cycle, I can complete the project timely and ahead of the

schedule, Ms Moore replied that this type of candidate is not needed for her

because she wanted work slowly and bill the DOE more and pay more commission

to the DOE managers so she wanted to hire foreign software engineer who should

listen and obey her.


                                         14
        Case 1:21-cv-04675-UA Document 2 Filed 05/25/21 Page 15 of 32




57.   During the hiring process, Ms Moore told the plaintiff that CEO define the

corporate policy to prefer to hire foreigner against US citizen, offshoring the

software development, payroll tax evasion , Experis wanted to prefer and hire

young foreigner and not to hire disabled people from USA

58.   During the hiring process Ms Moore said that they can buy any officer of

DOE to employ foreign engineers against US citizen so defendant can tax evade

including payroll tax.

59.   During the hiring process Ms Moore said that the defendant have offshore

development in India for tax evade including payroll tax and money laundering.

60.   Defendants’ Experis and Ms Moore wrong doings against me and United

States are intentional.

61.   I have more experience and expertise than Chatterjee, Kadhar Patten and

Sapna Mudliar or any other software engineer’s work with DOE in Experis’s

contract. I have applied all the jobs opened in DOE/Experis while the DOE

switching the contractor.

62.   Defendants did wrong doing against me is because of my Race, color,

Sex/Gender, religion, National Origin, age, Disability and US citizenship.

63.   Because of unemployment and I was not unable to pay child support, family

court jailed me for two weeks in 2018 because of Experis refused to hire me when




                                          15
        Case 1:21-cv-04675-UA Document 2 Filed 05/25/21 Page 16 of 32




favor to hire foreigners. In 2019 two weeks family court jailed me. Both time I

was not able to pay child support because I was unemployed.

64.   Due to the wrong doing of the defendants, still Im not able to find job and

unemployed and did not have enough money to take care of illness and continues

suffering from kidney, bladder damages/injuries blood in the urine which are

caused by diabetics.

65.   Last 3 weeks, 8+ hrs each day I’m drafting this complaint with painful

abdominal pain, hip pain, back pain, my fingers are numbed by diabetic. Drafting

legal matter is no small task and painful, stressful.

66.   When refile, my eyes were not opening properly with painful situation I

drafted this complaint. This Court should order the any and all reasonable

defendant to pay this $5 million to me for filing this complaint for time, effort and

pain and suffering.

67.   DR Singh said that kidney should shutdown anytime when not proper

treatment taken. I took life treating risk so this Court should order the any and all

defendant as soon as possible to pay these expense. Any organ work defective

function, my brain should malfunction, misfire signal to organ and cause sudden

death. Exhibit(g).




                                           16
         Case 1:21-cv-04675-UA Document 2 Filed 05/25/21 Page 17 of 32




68.   Defendant’s wrong doings are intentional, extreme cruel and uncivilized

against the plaintiff. None in the society nor the jury should accept these extreme

cruelty, uncivilized activities.

69.   When I was working with DOE, NYc, Kadar or Sapna missed the deadline

or unable to complete the task, I involved, completed the tasks multiple times.

70.   Im more experience and expertise than any of the software engineers

employed by Experis with DOE’s contract.

71.   Because nature of case is title vii, and plaintiff is continuously suffering

from disability, plaintiff is unemployed yet, plaintiff is not run out of time for his

claims by refiling this case.




                                           17
            Case 1:21-cv-04675-UA Document 2 Filed 05/25/21 Page 18 of 32




                                   EEOC PROCEEDING
72.       On Jan 13 2018 I have filed complaint with EEOC against the Experis.

73.       In the EEOC proceeding, Experis was actively participated and they knew

that I have timely filed charges with EEOC.

74.       When I requested the EEOC to allow me to file court complaint, EEOC told the plaintiff

that I should wait for the right to sue letter to be issued by them. Also EEOC told that Im layman

to law and I should not file complaint with court without they provide me right to sue letter.

75.       Im still waiting for the EEOC to provide me the right to sue letter. Multiple times I have

send a letter to EEOC to provide me the right to sue letter

76.       Whether I need to file complaint with any other authority, I pray this Court

for order that where and whom do I need to file the complaint.

77.       Based on the Original EEOC charge filing (Jan 2018) I have filed charge

again on May 1 2021 against Experis for all race/ethnicity, color, gender, ,

National origin, religion, age, disability, Gina, US citizenship, retaliation.

Second/new charge number is 520-2018-01631

------\

78.       During the DOE contract change, Experis hired/re-hired over 60 foreign

software engineer only I was denied for employment because Im US citizen and

best performer than the foreign national software engineer. Till today Im

unemployed. Im aggrieved by the defendants/Experis in my employment.




                                                  18
            Case 1:21-cv-04675-UA Document 2 Filed 05/25/21 Page 19 of 32




79.       During my work with DOE, Sapna was clicking the mouse to act like she

was working, she was hired/rehired by Experis.

----------------------------------------

80.Defendants (any and all) less well treated the Plaintiff Karupaiyan than other

      employees and their wrong doings were intentional.

                                                 Count: 1.
                         Racial/Ethnicity Discrimination in Violation of Title VII
                              of the Civil Rights Act of 1964, 42 USC 2000e. et seq.

81. The foregoing paragraphs are realleged and incorporated by reference herein.

82. Because of plaintiff is black race, tamil ethnicity, because of Ms Moore is white race,

      Sapna, Kadar, Chatterjee was not tamil-speaking ethnicity plaintiff was hired.

      83. The Defendant’s conduct as alleged at length herein constitutes discrimination based

      on race/ Ethnicity in violation of Title VII or any of the plaintiff claimed acts.

                                                 Count:2 .
                              color Discrimination in Violation of Title VII
                              of the Civil Rights Act of 1964, 42 USC 2000e. et seq.

84. The foregoing paragraphs are realleged and incorporated by reference herein.

85. Because of plaintiff is black color and Sapna, Kadar, Ms More were white color, plaintiff

      was not hired to work with DOE.

86. The Defendant’s conduct as alleged at length herein constitutes discrimination based on

      color in violation of Title VII or any of the plaintiff claimed acts.

                                                 Count: 3.

                                                 19
         Case 1:21-cv-04675-UA Document 2 Filed 05/25/21 Page 20 of 32




        Gender/Sex Discrimination in Violation of Title VII of the Civil Rights Act of 1964,
                                        42 USC 2000e. et seq.

87.    The foregoing paragraphs are realleged and incorporated by reference herein.

88.    Because of old male and Sapna, Chatterjee were young women, plaintiff was not

hired to work with DOE.

89.    The Defendant’s conduct as alleged at length herein constitutes discrimination based

on Gender/Sex in violation of Title VII or any of the plaintiff claimed acts.

                                               Count: 4.
         National Origin Discrimination in Violation of Title VII of the Civil Rights Act of
                                      1964, 42 USC 2000e. et seq.

90.    The foregoing paragraphs are realleged and incorporated by reference herein.

91.    Because of plaintiff is Indian origin and CEO is European origin, Moore is not Indian

origin, Moore told plaintiff to go back to India, otherwise kill you and your kids if I continue

looking job with Experis.

92.    The Defendant’s conduct as alleged at length herein constitutes discrimination based

on National Origin in violation of Title VII or any of the plaintiff claimed acts.

                                               Count: 5.
        Religion Discrimination in Violation of Title VII of the Civil Rights Act of 1964, 42
                                           USC 2000e. et seq.

93.    The foregoing paragraphs are realleged and incorporated by reference herein.

94.    Because plaintiff is hindu religion, Moore is Christian, Kadar, Ali, Asiz were

muslim religion, plaintiff was not hired.



                                                20
         Case 1:21-cv-04675-UA Document 2 Filed 05/25/21 Page 21 of 32




95.    The Defendant’s conduct as alleged at length herein constitutes discrimination based

on religion in violation of Title VII or any of the plaintiff claimed acts.

                                              Count: 6.
                             Age Discrimination in Violation of the
                  Age Discrimination in Employment Act (ADEA), and Title VII

96. The foregoing paragraphs are realleged and incorporated by reference herein.

97.    Because of Plaintiff is over 40 years old, and Sapna, Kadar, Chatterjee were

young in 30 years old, plaintiff was not hired.

98.    The Defendant’s conduct as alleged above constitutes discrimination based on Age

discrimination in violation of ADEA and Title VII or any of the plaintiff claimed acts.

                                          Count: 7.
                 Disability Discrimination in Violation of Title VII of the
  Civil Rights Act of 1964, 42 USC 2000e. et seq. and The Americans with Disabilities
                                 Act (ADA) and amended

99.The foregoing paragraphs are realleged and incorporated by reference herein.

100. Because of plaintiff is diabetic and/or genetically ill plaintiff was not hired.

101. The Defendant’s conduct as alleged at length herein constitutes

discrimination based on Disability in violation of The Americans with Disabilities

Act (ADA)/adaaa, and Title VII or any of the plaintiff claimed acts.

                                          Count: 8.
               US citizenship Discrimination in Violation of Title VII of the
                       Civil Rights Act of 1964, 42 USC 2000e. et seq.

102. The foregoing paragraphs are realleged and incorporated by reference herein.


                                              21
         Case 1:21-cv-04675-UA Document 2 Filed 05/25/21 Page 22 of 32




103. Because of Im US citizen and Sapna, Kadar, Chatterjee were foreigner, Plaintiff

was not hired.

104. The Defendant’s conduct as alleged at length herein constitutes discrimination based

on US citizen to favor foreign national against US citizen in violation of Title VII and U.S.C. §

1324b (Immigration and Nationality Act (INA)), NYHRL/NYCHRL or any of the plaintiff

claimed acts.

                                          Count:9.
                                  Refused/Failure to hire
105. The foregoing paragraphs are realleged and incorporated by reference herein.

106.    Because plaintiff is black old male from India with us citizen and disability plaintiff

was not hired by Experis.

107. The Defendant’s conduct as alleged above constitutes failure to hire in violation of

Title VII, ADA, GINA, and the ADEA, NY/NYC human rights or any of the plaintiff

claimed acts.

                                             Count:10.
                                   emotional distress (intentional)

108. The foregoing paragraphs are realleged and incorporated by reference herein.

109. Because no one in the civilized society accept that Ms Moore telling the

plaintiff that plaintiff was sick old black and go back to India. Also refused to employ

for the need of sick/illness. When the plaintiff hear this matter, few days plaintiff did

not sleep and cried.


                                                22
         Case 1:21-cv-04675-UA Document 2 Filed 05/25/21 Page 23 of 32




110. The Defendant’s conduct as alleged above constitutes emotional distress in violation

of Title VII, ADA/adaaa, , and the ADEA, NY/NYC human rights, section 1981 or any of the

plaintiff claimed acts.

                                            Count:11.
                       Unequal terms and conditions, Less   well treatment
111. The foregoing paragraphs are realleged and incorporated by reference herein.

112. Because plaintiff is black old disabled tamil and Moore, sapna , kadar ,

Chatterjee were different protected class, plaintiff was not hired.

113. The Defendant’s conduct as alleged above constitutes Unequal terms and conditions,

Less well treatment in violation of Title VII, ADA/adaaa, , and the ADEA, NY/NYC

human rights, section 1981 or any of the plaintiff claimed acts.

                                      Count:12. Fraud
114. The foregoing paragraphs are realleged and incorporated by reference herein.

115.   Ms Moore Kadar and Sapna were incumbents to DOE but they were contract

workers with h1b work permit for foreigner but refused to hire me but hired Kadar and sapna

116. The Defendant’s conduct as alleged above constitutes fraud in violation of Title VII,

ADA/adaaa, and the ADEA, NY/NYC human rights, section 1981 or any of the plaintiff

claimed acts.

                                         Count:13.
     Violation of damaging income, lose of income, causing unemployment,Loss of
                                 Income- Present, feature
117. The foregoing paragraphs are realleged and incorporated by reference herein.


                                             23
         Case 1:21-cv-04675-UA Document 2 Filed 05/25/21 Page 24 of 32




118.   The Defendant’s conduct as alleged above constitutes Violation of Damaging

income, causing unemployment, loss of income, present, feature in violation of Title

VII, ADA/adaaa, GINA, and the ADEA, NY human rights, section 1981 or any of the

plaintiff claimed acts.

                                        Count: 14.
  Failure to accommodation the disability Discrimination in Violation of Title VII of the
  Civil Rights Act of 1964, 42 USC 2000e. et seq. and The Americans with Disabilities
                               Act (ADA) and amended

119. The foregoing paragraphs are realleged and incorporated by reference

   herein.

120. Because of plaintiff is diabetic and/or genetically ill plaintiff was not hired.

121. The Defendant’s conduct as alleged at length herein constitutes

discrimination based on Disability in violation of The Americans with Disabilities

Act (ADA)/adaaa, and Title VII or any of the plaintiff claimed acts.

                                         Count:15.
                      Dishonoring family court order/contempt of court,

122. The foregoing paragraphs are realleged and incorporated by reference herein.

123. Because Ms Moore calling the family court stupid and they do not honor the

family court order in my employment, refused to hire me.

124. Because unemployment, plaintiff went to jail twice on each time tow week.

125. Ms Moore calling beloved Honorable family court judge stupid.



                                            24
           Case 1:21-cv-04675-UA Document 2 Filed 05/25/21 Page 25 of 32




126.   The Defendant’s conduct as alleged above constitutes dishonoring family court/

contempt of court in violation of Title VII, ADA/adaaa, , and the ADEA, NY/NYC human

rights, section 1981 or any of the plaintiff claimed acts.

                                          Count:16.
                            Payroll tax evasion/Money laundering

127. The foregoing paragraphs are realleged and incorporated by reference herein.

128. Experis offshore the development to India for the purpose of payroll tax

evasion/money laundering.

129. Because unemployment, plaintiff went to jail twice on each time two week.

130.   The Defendant’s conduct as alleged above constitutes Payroll tax evasion /money

laundering in violation of Title VII, ADA/adaaa, , and the ADEA, NY/NYC human rights,

section 1981 or any of the plaintiff claimed acts.

                                           Count:16.
                                           Retaliation

131. The foregoing paragraphs are realleged and incorporated by reference herein.

132. Because of I complained the DOE’s previous contract about refused to pay or

illegally delayed in payment , Ms Moore refused to hire is retaliation.

133. Experis offshore the development to India for the purpose of payroll tax

evasion.

134. Because unemployment, plaintiff went to jail twice on each time tow week.



                                            25
        Case 1:21-cv-04675-UA Document 2 Filed 05/25/21 Page 26 of 32




 135.    The Defendant’s conduct as alleged above constitutes Retaliation in violation of

 Title VII, ADA/adaaa, , and the ADEA, NY/NYC human rights, section 1981 or any of the

                                plaintiff claimed acts.

                                       Count: 17.
Genetic Discrimination in Violation of GINA and The Americans with Disabilities Act
                                 (ADA) and amended

136. The foregoing paragraphs are realleged and incorporated by reference

   herein.

137. Because of plaintiff is diabetic, lungs ill formed AND the defendants knew it,

plaintiff was not hired by the defendants.

The Defendant’s conduct as alleged at length herein constitutes discrimination

based on Disability in violation of The Americans with Disabilities Act

(ADA)/adaaa, GINA and Title VII or any of the plaintiff claimed acts.



                                       Count: 18.
                                       Corruption
138. The foregoing paragraphs are realleged and incorporated by reference

   herein.

139. Because of plaintiff is diabetic, lungs ill formed AND the defendants knew it,

plaintiff was not hired by the defendants.

140. Defendants paying commission DOE Mangers/ buying officer decisions of DOE

to employee/place foreigner and against US citizen is corrupt business practice.


                                             26
        Case 1:21-cv-04675-UA Document 2 Filed 05/25/21 Page 27 of 32




       141. The Defendant’s conduct as alleged at length herein constitutes

 discrimination based on Corruption in violation of Title VII, false claim act or any

                             of the plaintiff claimed acts.

                                        Count: 18.
                                    Unjust enrichment
142. The foregoing paragraphs are realleged and incorporated by reference

   herein.

143. Because of plaintiff is diabetic, lungs ill formed AND the defendants knew it,

plaintiff was not hired by the defendants.

144. Defendants paying commission to DOE manager to employee/place foreigner

and against US citizen is corrupt business practice. Evading tax/payroll tax.

       145. The Defendant’s conduct as alleged at length herein constitutes

discrimination based on Unjust enrichment in violation of Title VII, false claim act

                          or any of the plaintiff claimed acts.




PRAYER FOR RELIEF

WHEREFORE, Plaintiff Palani Karupaiyan prays for the following relief:

  a. A declaratory judgment that the practices complained of herein are unlawful and

  violate Title VII, 42 U.S.C. §2000e et seq.,


   Title VII of the Civil Rights Act of 1964. (“Title VII”),

                                             27
         Case 1:21-cv-04675-UA Document 2 Filed 05/25/21 Page 28 of 32




       The Age Discrimination in Employment Act (ADEA),

       The Americans with Disabilities Act (ADA) and its amended,

       U.S.C. § 1324b (Immigration and Nationality Act (INA)) ,

       Racketeer Influenced and Corrupt Organizations Act-Rico

       Sarbanes–Oxley Act of 2002,

       New York Human Rights Law (NYHRL),

       The New York City Human Rights Law (NYCHRL),

       42 U.S.C. §§ 1981-1995 (section 1981).

Civil Rights Act of 1991 (Section 1981)

b.     A permanent injunction against Experis and its officers, agents,

successors, employees, representatives, and any and all persons acting in

concert with defendants, prohibiting them from engaging in unlawful Race,

color, ethnicity/heritage, Religion, National Origin, Age, Disability and US

citizenship discrimination against employees or applicants for

employment; offshoring USA jobs.

     c. A permanent injunction against Defendants and its officers, agents,

successors, employees, representatives, and any and all persons acting in

concert with Defendants, prohibiting them from engaging in unlawful

favoring foreigner against US citizen in fulltime/contract job or

outsourcing.


                                       28
        Case 1:21-cv-04675-UA Document 2 Filed 05/25/21 Page 29 of 32




d.    Permanent injection against the defendants and its officers should not

access H1,L1, B1 work permit visa.

e.    Permanent injection against the defendants that should not involve corrupt

business practices.

f.    Permanent injection against the defendants that they should

rebound/insource the projects from India because for the purpose of payroll tax

evasion against the United States and its states the outsource

happened/happening.

g.    Permanent injection against the defendants that they should not involve in

      payroll tax evasion and/or help their clients, business partners, IT/Software

      development partners in payroll evasion, outsource, offshore development.

h.    Order the defendants to deposit/pay to US Treasury 3 times amount they

      send out of USA to offshoring the jobs outside of United States since past

      20 years. Until this money deposited, this court should lock Ms Moore and,

      Mr Jonas Prising in Jail. Same amount of money send out to offshore the

      American jobs the Experis/defendants should pay to the plaintiff.

i.    Back pay and Front pay at the Certified Software Architect pay level

(including pay increases yearly, inflation) for life time until plaintiff reaches the

age of 85 years when plaintiff would have retired. This salary should be calculated

hourly rate of what Experis billed the DOE per hour This Court should order each

defendant(s) including Experis to pay the plaintiff sum of $80 million to the




                                           29
        Case 1:21-cv-04675-UA Document 2 Filed 05/25/21 Page 30 of 32




plaintiff life time salary. Im 20 times efficient engineer which also need to be

considered.

j.    Compensatory and punitive damages;
1. Compensatory Damages: I pray this Court for $100 million compensation by the

each and every defendant(s) for each discrimination(s) and/or any and all wrong

doings including health condition down/injuries/ damages.

2. Punitive damages:
Plaintiff resourceful and skilled person. 20 times more efficient than average

software engineer. After calculating Plaintiff Palani Karupaiyan’s life time salary,

Compensatory this salary should be multiplied 20 times because of corrupt

business practice the defendants denied the employment to the US citizen plaintiff.


k.    Reasonable fees for time and effort of the plaintiff, pain and suffering

and all expenses and costs of this action to the plaintiff. Since Aug 26

2019, typing on this case with diabetic pain, numbness, fingers are sharp

pinching pain while typing and further injured and being unemployed.

Plaintiff pray this Court for reasonable $250000.00 for time and effort of

plaintiff for reasonable fee. I saw an attorney for employment dispute who

asked $15000 down payment and $5000 per hour billing since employment

based claims, outsourcing, payroll tax evasion, money laundering are

very difficult cases. So Im not able to have attorney now due to financial

hardship. I pray this Court to order the defendant to pay $5000 per hour for

                                          30
          Case 1:21-cv-04675-UA Document 2 Filed 05/25/21 Page 31 of 32




time and effort, pain and suffering for this case for the past and feature

hours involved. Also this Court should order the defendant to pay the time

and effort, pain and suffering on monthly basis, otherwise the defendant

should be delaying the case further.

Plaintiff Palani Karupaiyan pray this Court for appoint an attorney for me
because Im disabled and unaffordable to have attorney and order the each
and every defendant to pay for the appointed attorney

l.      Pre-judgment interest; and

m. Such other and further legal and equitable relief as this Court deems

      necessary, just, and proper.


                                DEMAND FOR JURY TRIAL
        Plaintiff Palani Karupaiyan demands a trial by jury of all issues so triable in this
        action.
        Respectfully submitted




        Palani Karupaiy
        an
        Ph: 212-470-2048(m) palanikay@gmail.com
VI.     Certification and Closing

        Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
        knowledge, information, and belief that this complaint: (1) is not being presented for an
        improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
        cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
        extending, modifying, or reversing existing law; (3) the factual contentions have
        evidentiary support or, if specifically so identified, will likely have evidentiary support

                                                 31
  Case 1:21-cv-04675-UA Document 2 Filed 05/25/21 Page 32 of 32




after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule 11.

A.     For Parties Without an Attorney
       I agree to provide the Clerk’s Office with any changes to my address where case-
       related papers may be served. I understand that my failure to keep a current
       address on file with the Clerk’s Office may result in the dismissal of my case.

       Date of signing: ___May 21_______, 2021__.



       Signature of Plaintiff    __
       _________________________________________
       Printed Name of Plaintiff ____Palani Karupaiyan




                                         32
